Case 2:20-cv-00764-SPC-NPM Document1 Filed 09/30/20 Page 1 of 11 PagelD 1

‘UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF FLORIDA

 

William Davis Boyer, a man, PLAINTIFF

vs. CIVIL RIGHTS COMPLAINT
(42 U.S.C §1983, §1985)

NO. 2100 CY -Ylo4-FM, - 3g MPM

Zachary M. Gill, an individual,
Daniel T. French, an individual,
Frederick W. Smith, an individual, Jury Trial: YES
Don Colleran, an individual

FedEx Corporation, an entity,
Cynthia D. Spry, an individual,
Bonnie Ragghianti, an individual,
Shalon Anderson, an individual,
Scott Prentky, an individual,

Kay A. Pollock, an individual,
Internal Revenue Service, an entity,
United States of America, an entity.

COMPLAINT FOR VIOLATION OF PLAINITFF’S RIGHTS and REQUEST FOR
INJUNCTIVE RELIEF

CAUSE OF ACTION: 42 U.S.C. § 1983—Violation of Rights, Enumerated in, not granted by, the 4"
and 5" Amendments to the (circa 1789) Constitution for the United States of America, the (circa 1837)
Constitution for the state of Florida (wherein it states —“a form of government for the People of Florida”,
Article 1, sections 9 and 12, and the Constitution for the State of Tennessee, Article 1, sections 7 and 35.
Additional Causes: 42 U.S.C. §1985--Conspiracy

Other — and Common Law of Florida, as of the People of Florida.

I. The Parties to This Complaint

A. The Plaintiff: William D. Boyer, a Citizen’ of Florida,
Post location C/O Madeleine Bergeron
852 Arapaho Trail
Ft Myers Beach, Florida [33931]
Lee County, Phone 901-355-4017
wboyercourtmai!@use.startmail.com

 

Citizen - a man of the land, and people of Florida (one of the several states in perpetual union)
and not a 14"" Amendment subject/citizen.
Case 2:20-cv-00764-SPC-NPM Document 1 Filed 09/30/20 Page 2 of 11 PagelD 2

The Defendants:

Defendant No. 1: Zachary M. Gill, an individual”
1700 Monroe Street
Ft Myers, Florida [33919]
Lee County, Phone 239-533-2677

Defendant No. 2: Daniel T. French, an individual
2556 Windy Oaks Drive
Germantown, Tennessee
Shelby County, Phone 901-218-2454
DanielFrench@FedEx.com

Defendant No. 3: Frederick W. Smith, an individual
649 Sweetbrier Road
Memphis, Tennessee [38120]
Shelby County, Phone 901-434-8600

Defendant No. 4: Don Colleran, an individual
3660 Hacks Cross Road
Memphis, Tennessee [38125]
Shelby County, Phone 901-434-8600

Defendant No. 5: FedEx Corporation, an entity
942 South Shady Grove Road
Memphis, Tennessee [38120]
Shelby County, Phone 901-434-8600

Defendant No. 6: Cynthia D. Spry, an individual
3848 W. Columbus Drive, Mail Stop 5237
Tampa, FL 33607-5768
Hillsborough County, Phone 813-302-5531

Defendant No. 7: Bonnie Ragghianti, an individual
3848 West Columbus Drive, Mail Stop 5237
Tampa, Florida [33607-5768]
Hillsborough County, Phone 813-302-5524

Defendant No. 8: Shalon Anderson, an individual
7850 SW 6" Ct.
Plantation, Florida [33324-3202]
Broward County, Phone 954-991-4018

 

2 All references to “an individual” mean “As a man”
Case 2:20-cv-00764-SPC-NPM Document 1 Filed 09/30/20 Page 3 of 11 PagelD 3

Defendant No. 9: Scott B. Prentky, an individual
7850 SW 6" Ct.
Plantation, Florida [33324-3202]
Broward County, Phone 954-991-4263

Defendant No. 10: Kay A. Pollock, an individual
Royal Palm One, Suite 350
1000 South Pine Island Road
Plantation, Florida [33324]
Broward County, Phone 954-423-791 1

Defendant No. 11: Internal Revenue Service, an entity
Office of Chief Counsel
1111 Constitution Ave, NW
Washington, DC 20224

Defendant No. 12: United States of America, an entity
USS. Attorney, Middle District of Florida
2110 First Street, Suite 3-137
Ft Myers, Florida [33902]
Lee County, Phone 239-461-2000

II. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights,
privileges, or immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown
Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for
the violation of certain constitutional rights.

A.

Plaintiff is bringing suit against:

Federal officials (a Bivens claim)
State or local officials (a 42 U.S.C. §1983 and 42 U.S.C. § 1985 claim)
Individuals acting in conjunction with federal and State officials

[pe [pe pe

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities
secured by the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under
section 1983, what federal constitutional or statutory right(s) do you claim is/are being violated
by state or local officials, or individuals?

Rights, Enumerated in, not granted by, the 4" and 5 Amendments to the Constitution for the
United States of America (circa 1789), and the (circa 1837) Constitution for the state of Florida
(wherein it states: “a form of government for the People of Florida” ) Article 1, sections 9 and
2. :
Case 2:20-cv-00764-SPC-NPM Document 1 Filed 09/30/20 Page 4 of 11 PagelD-4

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights.
If you are suing under Bivens, what constitutional right(s) do you claim is/are being violated by
federal officials?

Rights, Enumerated in, not granted by, the 4" and 5" Amendments to the Constitution for the
United States of America, and the Constitution for the state of Florida, Article 1, sections 9 and
12, (All references to the Constitution for the United States of America are circa 1789: all
references to the Constitution for the state of Florida are circa 1837—wherein it states “a form
of government for the People of Florida” _)

 

DEFENDANT No. 1: Zachary M. Gill is a citizen of Ft Myers, Florida, and is employed as
Judge of County Court at Lee County, Florida.

From January to June, 2020, Defendant Gill presided over Lee County Florida Small Claims
case #20-SC-000217, and conspired with Defendants French, and Smith, to allow Defendants’

unlawful garnishment of 100% of Plaintiffs retirement income to be given to the Treasury,
without due process, court order, warrant, or judgment authorizing the taking, in violation of the

Constitution for the United States of America and the Constitution of the State of Florida.

DEFENDANT No. 2: Daniel T. French is a citizen of Germantown, Tennessee, and is
employed as Attorney at Federal Express Corporation, dba FedEx Express.

 

Defendant French admitted in Judge Gill’s court that Federal Express Corporation took |
Plaintiff's property and gave it to the Treasury based only on a Notice of levy from IRS
representative Spry, without due process, court order, warrant, or judgment authorizing the
taking, and conspired and colluded with Defendants Gill, Smith, Colleran, and Spry to allow it,
in violation of Plaintiffs rights as enumerated in the Constitution for the United States of
America, the Constitution of the State of Florida, and Constitution for the State of Tennessee.
Defendant also refused to require Affidavit from Defendant Spry of her authority to levy
Plaintiff's income. Defendant’s actions may be in retribution for class action lawsuit Plaintiff
brought against FedEx in 1999,

 

DEFENDANT No. 3: Frederick W. Smith is a citizen of Memphis, Tennessee and is employed
as Chairman and CEO of FedEx Corporation.

Defendant Smith is the top authority of FedEx Corporation and the person ultimately responsible
for directing Defendant Colleran and his subordinate attorney, Defendant French, representing
Federal Express Corporation (dba FedEx Express), to take Plaintiff's property and give it to the
Treasury based only on a Notice of levy from Defendant Spry, without due process, court order,
warrant, or judgment authorizing the taking. Defendant Smith declined to require Affidavit from
Defendant Spry of her authority to levy Plaintiff's income, and conspired and colluded with
Defendants French, Colleran, and Spry. violating Plaintiff's rights as enumerated in the
Constitution for the United States of America, the Constitution of the State of Florida, and
Case 2:20-cv-00764-SPC-NPM Document 1 Filed 09/30/20 Page 5 of 11 PagelD 5

_ Constitution for the State of Tennessee. Defendant’s actions may be in retribution for class
action lawsuit Plaintiff brought against FedEx in 1999.

DEFENDANT No. 4: Don Colleran is a citizen of Memphis, Tennessee and is employed as
CEO of FedEx Express.

Defendant Colleran, an individual, declined to require Affidavit from Defendant Spry_of her

authority to levy Plaintiff's income, and conspired and colluded with Defendants French, Smith,
and Spry to take Plaintiffs property and give it to the Treasury based only on a Notice from

Defendant Spry, without due process, court order, warrant, or judgment authorizing the taking,
and thereby violated Plaintiffs rights as enumerated in the Constitution for the United States of
America, the Constitution of the State of Florida, and the Constitution for the State of Tennessee.

Defendant’s actions may be in retribution for class action lawsuit Plaintiff brought against FedEx
in 1999.

DEFENDANT No. 5: FedEx Corporation, is an entity headquartered in Memphis, Tennessee.

Defendant FedEx Corporation, is the parent company of Federal Express Corporation (dba
FedEx Express) and may house the records regarding the garnishment and conversion of
Plaintiff's monthly retirement income, which Defendants were contractually obligated to give to
Plaintiff upon Plaintiffs retirement. Discovery will reveal exactly how FedEx Corporation,
Federal Express Corporation or FedEx Express is involved in taking Plaintiff's property and

giving it to the Treasury based only on a Notice from Defendant Spry, without due process, court
order, warrant, or judgment authorizing the taking. As the parent company, FedEx Corporation is

party to the violation of Plaintiff's rights as enumerated in the Constitution for the United States
of America, the Constitution of the State of Florida, and the Constitution for the State of
Tennessee. Defendant’s actions may be in retribution for class action lawsuit Plaintiff brought

against FedEx in 1999,

DEFENDANT No. 6: Cynthia Spry is a citizen of Tampa, Florida and is employed as a Revenue
Officer for the Internal Revenue Service.

Defendant Spry, as an individual, went beyond the limits of her authority as a Revenue Officer
for the IRS, refusing to attest to her own authority under penalty of perjury. Defendant Spry
acted under color of law and conspired and colluded with defendants Ragghianti, Anderson,
Prentky, French, Colleran, and Smith to take Plaintiff's property without due process, court
order, warrant, or judgment authorizing the taking, and thereby violated Plaintiff's rights as
enumerated in the Constitution for the United States of America, the Constitution of the State ‘of
Florida, and the Constitution for the State of Tennessee.

DEFENDANT No. 7: Bonnie Ragghianti is a citizen of Tampa, Florida and is employed as a
Group Manager for the Internal Revenue Service.
Case 2:20-cv-00764-SPC-NPM Document 1 Filed 09/30/20 Page 6 of 11 PagelD 6

Defendant Ragghianti, as_an individual, went beyond the limits of her authority as a Group
Supervisor for the IRS, and refused to attest to her own authority under penalty of perjury.
Defendant Ragghianti acted under color of law and conspired and colluded with Defendants
Spry, Anderson, Prentky, and Pollock to take Plaintiff's property without due process, court
order, warrant, or judgment authorizing the taking, and thereby violated Plaintiff's rights as
enumerated in the Constitution for the United States of America. the Constitution of the State of
Florida, and the Constitution for the State of Tennessee.

Defendant No. 8: Shalon Anderson is a citizen of Plantation, Florida and is employed as a
Territory Manager for the Internal Revenue Service.

 

Defendant Anderson, as an individual, went beyond the limits of her authority as a Territory
Manager for the IRS, yet refused to attest to her own authority under penalty of perjury.
Defendant Anderson acted under color of law and conspired and colluded with Defendants Spry.
Ragghianti, Prentky, and Pollock to take Plaintiff's property without due process, court order, .
warrant, or judgment authorizing the taking, and thereby violated Plaintiff's rights as enumerated
in the Constitution for the United States of America, the Constitution of the State of Florida, and
the Constitution for the State-of Tennessee.

Defendant No. 9: Scott B. Prentky is a citizen of Plantation, Florida and is employed as the
South Atlantic Area Director for the Internal Revenue Service.

 

Defendant Prentky, as an individual, went beyond the limits of his authority as an Area Director
for the IRS. Refusing to attest to his own authority under penalty of perjury, Defendant Prentky
acted under color of law. and conspired and colluded with Defendants Spry, Ragghianti,
Anderson, and Pollock to take Plaintiff's property without due process, court order, warrant, or
judgment authorizing the taking, and thereby violated Plaintiff's rights as enumerated in the

Constitution for the United States of America, the Constitution of the State of Florida, and the
Constitution for the State of Tennessee.

Defendant No. 10: Kay A. Pollock is a citizen of Plantation, Florida and is is employed as an
Appeals Officer for the Internal Revenue Service.

 

Defendant Pollock, an individual, went_beyond the limits of her authority as an IRS Appeals
Officer. Refusing to attest to her own authority under penalty of perjury, and unfamiliar with the
statute under which she claimed to act, Defendant Pollock acted under color of law and
conspired and colluded with Defendants Spry, Ragghianti, Anderson, and Prentky to take
Plaintiffs property without due process, court order, warrant, or judgment authorizing the taking,
and thereby violated Plaintiff's rights as enumerated in the Constitution for the United States of
America, the Constitution of the State of Florida, and the Constitution for the State of Tennessee.
Case 2:20-cv-00764-SPC-NPM Document1 Filed 09/30/20 Page 7 of 11 PagelD 7

Defendant No. 11: The Internal Revenue Service (IRS) is acting as a government agency.

The IRS has violated its obligation to comply with due process by conspiring and colluding with
the other defendants, and taking Plaintiff’s property without due process, court order, warrant, or
judgment, in direct violation of the Constitution for the United States of America, the
Constitution of the State of Florida, and the Constitution for the State of Tennessee.

DEFENDANT No. 12: The United States Government is a government agency, under WE THE
PEOPLE.

The United States Government has, by practice and policy, violated its obligation to comply with
the Constitution for the United States of America, the Constitution of the State of Florida, and of

the State of Tennessee. The United States Government has allowed, and conspired with, the IRS,
anon U.S. government agency, to operate outside the Constitutional limitations placed upon it
by WE THE PEOPLE, taking 100% of Plaintiffs retirement income since August 1, 2018,
without due process, court order, warrant, or judgment. .

Ill. Statement of CLAIM

State as briefly as possible the facts of your case. Describe how each defendant was personally
involved in the alleged wrongful action, along with the dates and locations of all relevant events.
You may wish to include further details such as the names of other persons involved in the
events giving rise to your claims. Do not cite any cases or statutes. If more than one claim is
asserted, number each claim and write a short and plain statement of each claim in a separate
paragraph. Attach additional pages if needed.

--In about April of 2018, Defendant French, working for Smith, Colleran, and FedEx Express
Corporation (all in Memphis, Tennessee), received an IRS NOTICE of Levy (issued without any
supporting court order, warrant, or judgment as required by law) from Defendant Spry, acting-in
collusion with Defendants Ragghianti, Anderson, Pollock, and Prentky (all from Florida). On
August 1, 2018, FedEx Corporation (acting through their Retirement Services Administration
under the authority of Defendants French, Colleran, and Smith), proceeded to turn over 100% of
Plaintiff's monthly retirement income to the IRS. Multiple appeals were made to Defendants
French, Smith, Spry, Ragghianti, Anderson, Pollock, and Prentky regarding the unlawful levy,
but with no results. Defendant Pollock didn’t even know what statute authorized the Notice of
Levy (which was her job), but upheld it anyway. After exhausting all administrative remedy,
Plaintiff's only recourse was to do as Defendant French had said in a phone conversations...that

Plaintiff would have to “sue” him (French) if Plaintiff wanted FedEx to stop the levy.

On January 17, 2020 Plaintiff filed an $8,000 Small Claims suit ($8,000 is Small Claims limit)
against Defendants French and Smith. Defendant Gill presided over Small Claims suit 20-SC-

000217 by Plaintiff against Defendants French and Smith regarding their taking of $8,891.19 of
Plaintiff's retirement income (property) for the month of August 2018 and giving it to the IRS
without court order, warrant, or judgment as. required by both the Federal and State
Constitutions. Plaintiff and defendants e-filed motions with the Court, and on May 6, 2020,

 
Case 2:20-cv-00764-SPC-NPM Document1 Filed 09/30/20 Page 8 of 11 PagelD 8

Judge Gill ordered_a telephone Hearing for May 18, 2020 to discuss the Motions before the
Court. In spite of the Constitutional requirements documented by Plaintiff in the telephone
Kearing on May 18, Defendant French convinced Gill to uphold the unlawful taking, in direct
denial of Federal and State Constitutional constraints and Gill’s Oath of Office. Defendant Gill
issued a judgment in favor of Defendants French and Smith on May 21. In.so doing, Defendant
Gill, acting under color of law, violated his Oath of Office to support both the Federal and state
Constitutions, which require due process with a court order, warrant, or judgment before
Defendants could lawfully take Plaintiff's property and give it to another. Plaintiff ‘s June 5
Motion to Nullify/Vacate is still pending before Small Claims Court.

On July 15, 2020 Plaintiff faxed to IRS Defendants Spry, Ragghianti, Anderson, and Prentky a
request for their signed Affidavit of IRS Authority (attached) to issue the Notice of levy, with
copies to Defendants French, Colleran, and Smith. On August 29, 2020, Plaintiff faxed
Defendant Pollock a request for her signed Affidavit of Authority to uphold the Notice of Levy.
All IRS defendants declined to respond to Plaintiff's request. Defendants French, Colleran, and
Smith declined to require Defendant Spry’s Affidavit of Authority before continuing with their
conversion of Plaintiff's property. .

Federal Express Corporation is Defendant French’s employer, and FedEx Corporation is the
parent company’s name on Plaintiff’s retirement checks, which have been given to the IRS since

Aueust 1, 2018. Either or both corporations house the records needed for discovery in this case..
IlI(a). Statement of CLAIM for INJUNCTIVE RELIEF

In accordance with Local Rule 4.06, Plaintiff Moves the Court for a preliminary injunction
against Defendants’ continued levy and garnishment of Plaintiff's income for the. following
reasons:

1) Plaintiff is in severe financial crisis because IRS Defendants Spry, Ragghianti, Anderson,
Prentky, and Pollock are taking 100% of Plaintiff's monthly retirement pension (property)
without court order, warrant, or judgment, in opposition to Supreme Court decisions below;

2) Since August 1, 2018, FedEx Defendants French, Smith, Colleran, and FedEx Corporation
have been garnishing 100% of Plaintiff's contractually-earned monthly retirement pension to
give to the Treasury as instructed by IRS Defendants (see attached Gamishment Details for
December 2018, 2019, and September 2020);

3) IRS Defendants have declined to attest, under penalty of perjury, 7 their authority to take
Plaintiff's monthly retirement pension by signing the (attached) Affidavit of IRS Authority;

4) FedEx Defendants were provided documentation on July 15, 2020 that the IRS Defendants
had all been requested to attest to their authority to order FedEx Defendants to turn over
Plaintiff's monthly retirement pension. Neither Plaintiff nor FedEx Defendants have yet
received Affidavits of Authority from any IRS Defendant. .

5) IRS and FedEx Defendants are therefore unlawfully robbing Plaintiff of contractually-agreed
upon retirement compensation for services already performed by Plaintiff, causing serious
financial injury to Plaintiff and those supported by Plaintiff.
Case 2:20-cv-00764-SPC-NPM Document 1 Filed 09/30/20 Page 9 of 11 PagelD 9

The 4"" Amendment to the Constitution states as follows:

The right of the people to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures, shall not be violated, and no warrants shall issue,
but upon probable cause, supported by oath or affirmation, and particularly describing
the place to be searched, and the persons or things to be seized. (Emphasis added.)

The Courts have held repeatedly that, in compliance with the 4" Amendment to the Constitution,

before the IRS can seize or place a levy upon property, it must first obtain a judgment, court
order, or warrant properly supported by affidavit. See:

- Carroll v, United States, 267 US 132, 156 45 S. Ct. 280, 69 L. Ed. 543 (1925);

- United States vy. Kaplan, 286 Fed. 963, 972;

- United States v. Bisceglia, 420 U.S. 141, 146 Supreme Court (1975);

- GM Leasing Corp v. United States, 429 US 338, 354-356 Supreme Court (1977);

- Oxford Capital Corp v. U.S., 211 F. 3d 280, 287 5" Cir. (2000) (citing GM Leasing);

- UNITED STATES v. O'DELL, US 6 Cir., 160 F.2d 304, 307 (1947);

- GIVAN v. CRIPE, 7 Cir., 187 F.2d 225, 228 (7th Cir. 1951);

- Freeman v. Mayer, 152 F. Supp. 383, 385 Dist. Court, D, New Jersey (1957) (citing

O’DELL);

- In re Holdsworth, D.C.N.J.1953, 113 F.Supp. 878, 880, citing O'Dell and Cripe;

- United States v. Aetna Life Ins. Co. of Hartford, Conn., D.C.Conn. 1942, 146 F. Supp.
30, 37; and

- Schulz v. IRS, US 2 Cir., 395 F. 3d 463, 465 (2005).

For these reasons, this court should order a preliminary injunction against IRS Defendants’
continued levy and FedEx Defendants’ continued garnishment of Plaintiffs retirement pension
pending compliance with the 4" Amendment, to include a signed Affidavit of Authority from
IRS Defendants under penalty of perjury.

IV. Injuries

- Emotional, psychological, undue financial stress suffered by both Plaintiff and his wife; inability
to adequately cover medical and dental needs; loss of lifestyle: being forced to sell Plaintiff's
truck and liquidate health savings account to cover essential living expenses; and limit visits with
family and friends. Plaintiff's retirement pension of $8,891.19/month given unlawfully to the
IRS from August 1, 2018 to September 1, 2020 (26 months) amounts to $280,196.69 with
interest. Deprivation of this income has forced Plaintiff to sell/iquidate the following assets to
cover monthly living expenses since August 1, 2018: truck $8,000, Health Savings Account
$10,000, FedEx shares $17,000, and miscellaneous assets $6,000 (subtotal $41,000). Expenses
generated by Defendants’ actions include but are not limited to the following: Legal costs
(YRIITL/PJ/Jurisdictionary/Small Claims suit) $10,859.50, and attorney fees $600 (subtotal
$11,459.50). Total as of 9/01/20 = $332,656.19 (approximately $437/day), and increasing at
1.5%/month, plus $8,891.19. As of October 1 the total will be $345,750.33, plus cost of this
action. Damages calculations, will be provided when requested by the Court, but amount to

$3,198,000 as of October 1, 2020, without conspiracy or punitive award.
Case 2:20-cv-00764-SPC-NPM Document 1 Filed 09/30/20 Page 10 of 11 PagelD 10

V. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any
cases or statutes. If requesting money damages, include the amounts of any actual damages
and/or punitive damages claimed for the acts alleged. Explain the basis for these claims.

. Plaintiff is entitled to the following relief:

1) Termination of garnishment pending production by Defendant Spry of both her Affidavit
of Authority and the court order, warrant, or judgment, as required by 4" Amendment:

2) Immediate cancellation of all liens not supported by court order, warrant, or judgment;

3) Return to Plaintiff of all retirement income garnished by FedEx and given to the IRS,
since August 1, 2018 ($8,891.19/month), plus interest at 18% annual rate_(1.5%/month),
totaling $280,196.69 as of September 1, 2020, and $293,290.83 as of October 1, 2020;

4) Reimbursement to Plaintiff _of additional injury caused by loss of monthly retirement
income in the amount of $52,459.50. After 10/1/20 paragraph 3 &4 total $345,750.33;

5) Payment by Defendants for all legal fees and costs associated with prosecution of this
suit;

6) Punitive damages as the court or jury feels appropriate and just, divided among all, or
select defendants in the amount of $31,980,000, at 18% interest from October 1, 2020
until paid in full. Damages listed on Addendum 1 are summarized here and will be
provided upon request of the Court:

a) DAMAGES calculated at $1,000 PER DEPRIVED RIGHT as of 10/01/20: $130,000
b) DAMAGES for all occurrences of each deprived right as of 10/01/20: $3,198,000.
c) DAMAGES for CONSPIRACY ($3,198,000 X 3): $9,594,000.
d) PUNITIVE DAMAGES ($3,198,000 X 10): $31,980,000.
7) Jury Trial for all the above.

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the requirements of
Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers
may be served. I understand that my failure to keep a current address on file with the Clerk’s
Office may result in the dismissal of my case.

(28 U.S. Code § 1746 Limited Jurat, Land Jurisdiction Specific)
I, William Davis Boyer, Claimant and Affiant, declare under penalty of perjury under the -
laws of the United States of America that the foregoing Affidavit is true and correct.

°10
Case 2:20-cv-00764-SPC-NPM Document 1 Filed 09/30/20 Page 11 of 11 PageID 11

Executed on the 30th day of September, 2020. Jurat: As affirmed before the below signed
Notary this 30" day of September, 2020, Oath: I, William Davis Boyer, as speaking to.
the signed notary, now solemnly declare that the contents of the above Affidavit as
subscribed are avowed to be correct and true. .

    

 

Claimant/A ffiant — Willi avis Boyer

Attachments:

-- Notice of Levy Form 668-A(ICS) dated 3/5/2018, for calendar years 2006-2008

-- Notice of Lien Form 668 (Y)(c) Serial No. 243522416, for calendar years 2006-2008
-- Affidavit of IRS Authority

-- 2018 Jul-Dec Garnishment $44,223.70

-- 2019 Jan-Dec Garnishment $106,136.88

-- 2020 Jan-Sep Garnishment $79,602.22

VERIFICATION

STATE OF FLORIDA
COUNTY OF LEE
BEFORE ME personally appeared William Davis Boyer who, being by me first duly sworn and
identified in accordance with Florida law, deposes and says:

1. My name is William Davis Boyer, Claimant herein.

2. I have read and understood the attached foregoing complaint, and each fact alleged

therein is true and correct to the best of my own personal knowledge.

  
  
 

 

FURTHER THE CLAIMANT/AFFIANT SAYETH NAUGHT.
~ \
William Davis Boye pfnant/A ffiant

     

     

N)

     
 

BT and subscribed before me this 30" day of September 2020.

            
 
  

     

C)
j G is Bie, LORI L BENSON Pp
Notary Public 4 re) Notary Public State of Florida &
oe .. PA ommisston #GG 237739 fl
My commission expires: ()) - la - AOAQ Nae My Comm. Expires Jul 12, 2022 B

Bonded through Nattonal Notary Assn, B

11
